Case 1:19-cv-02432-ARR-JO Document 39 Filed 09/24/19 Page 1 of 1 PageID #: 229



UNITED STATES DISTRICT COURT                                            CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                            MINUTE ORDER

BEFORE:        JAMES ORENSTEIN                                          DATE:            9/23/2019
               U.S. MAGISTRATE JUDGE                                    TIME:            2:00 p.m.

                            Runs Like Butter Inc. v. MVI Systems LLC, et al.
                                      19-CV-2432 (ARR) (JO)

TYPE OF CONFERENCE: Status

APPEARANCES:           Plaintiff               David D. Lin

                       Defendants              Max Moskowitz (counsel), Samuel Taub (client),
                                               Simcha D. Schonfeld (witness, non-appearing counsel
                                               for MVI Systems, LLC)

SCHEDULING: The next pretrial conference will be held on December 10, 2019, at 10:30 a.m.

SUMMARY: Mr. Taub appeared as required and produced documents pursuant to my earlier order.
The plaintiff will promptly review the documents and seek any appropriate relief should the
production prove to be incomplete. The parties will confer and submit a stipulated protective order
by September 27, 2019; pending my review of that proposed order, the plaintiff shall treat the
documents produced today as confidential and make no use of them outside the litigation of this
case. I denied the defendants' oral request to order the plaintiff's counsel not to share the documents
with the plaintiff, as well as the oral motion for reconsideration of that ruling. The defendants
consent in principle to the plaintiff's proposal to further amend its complaint. By October 11, 2019,
the plaintiff will either file the new pleading on consent or a motion to amend if, after reviewing the
proposed new pleading, the defendants object to it.

                                                                               SO ORDERED

                                                                                      /s/
                                                                               JAMES ORENSTEIN
                                                                               U.S. Magistrate Judge
